Citation Nr: 0205118	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  93-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant should be recognized as the veteran's 
surviving spouse for the purpose of establishing her 
entitlement to benefits from the Department of Veterans 
Affairs.


INTRODUCTION

The veteran served on active duty from March 1961 to 
September 1967.  He died in November 1987.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1992 decision of the 
Department of Veterans Affairs (VA) Chicago, Illinois 
Regional Office (RO), which denied the appellant's claim for 
Dependency and Indemnity Compensation (DIC) on grounds that 
she was not the surviving spouse.  

In a July 1995 decision, the Board determined that the 
appellant was not entitled to be recognized as the veteran's 
surviving spouse for purposes of receiving VA benefits.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court).  In a May 1997 Order, the 
Court granted a Joint Motion for Remand, vacating the July 
1995 Board decision and remanding the case for additional 
development.  The Board remanded the case in March 1998, 
following which time the Board again denied the claim in 
November 2000.   

In May 2001, the Court granted a motion filed by VA to remand 
the case to the Board in light of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  No other basis was noted as a reason for remand.


FINDINGS OF FACT

1.  The veteran and appellant were married in January 1963 in 
the state of Illinois.  

2.  The veteran and appellant were divorced as of January 27, 
1975, in the state of Michigan; they did not thereafter 
remarry.  

3.  At the time of the veteran's death in November 1987, his 
legal state of residence was Michigan.  

4.  The veteran's death certificate records that he was 
divorced at the time of his death.  This information was 
provided by his daughter.



CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for the purpose of establishing 
entitlement to VA benefits have not been met.  38 U.S.C.A. 
§§ 101(3), 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.206 (2001); 66 Fed.Reg. 45630 (Aug. 
29, 2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The claims folder includes a copy of a marriage license which 
shows that the appellant and the veteran were married in 
January 1963 in Illinois.  In an August 1967 rating action, 
service connection was granted and a 30 percent rating 
assigned for aortic insufficiency, secondary to subacute 
bacterial endocarditis.  In an Application for Compensation 
and Pension received in September 1967, the veteran indicated 
that he was married to the appellant and had three children, 
two of whom were in his custody.  By an October 1967 rating 
action, the evaluation for the veteran's service connected 
disorder was increased to 100 percent.

Additional records indicate that the veteran and appellant 
were awarded Social Security benefits, as husband and wife, 
in August 1968.  In September 1968, the veteran indicated on 
a statement regarding his income and net worth that he was 
married to the appellant.   

A May 1973 Board decision determined that the appellant was 
not entitled to an additional apportionment of the veteran 
monthly compensation benefits.  The Board noted that the 
veteran and appellant were estranged and living apart.  

In April 1975, the appellant submitted a request for an 
increased apportionment for her and her two children.  The 
appellant also took the opportunity to "inform the Veterans 
Administration that the veteran [...] divorced me on January 
27, 1975 and it appears that he did not report this fact to 
the Veterans Administration."  Thereafter, the RO notified 
the veteran that his monthly payments would be reduced 
because of the change in dependents as a result of the 
divorce. 

The veteran died in November 1987 while visiting Indiana.  
According to the death certificate issued by that state, the 
veteran was "divorced" at that time of his death.  He was 
listed as a resident of Michigan.  The veteran's daughter was 
listed as Informant.  

In November 1987, the veteran's son signed an Application for 
Burial Benefits, indicating that his own funds had been used 
for burial expenses.  

On an application for DIC benefits submitted in November 
1991, the appellant reported that she had been married only 
once, to the veteran, that their marriage was terminated in 
January 1975 in Michigan, and that she had not remarried.   

In numerous statements submitted in support of her claim, the 
appellant argued that her marriage to the veteran was never 
legally dissolved because an official divorce decree was 
never obtained.  In a statement received in March 1992 (a 
duplicate of which was submitted in October 1992), the 
appellant indicated that she was not present at the time the 
divorce "supposedly" took place; that she disagreed with 
certain findings noted in the "Judgment;" and that the 
veteran continued to consider her his "wife" even after the 
divorce.  She claimed that she lived with the veteran before, 
during and after they were "divorced," but she moved out 
periodically because he was abusive.  She reported that she 
and the veteran shared homes in Illinois and Michigan. 

In April 1993, the appellant submitted a copy of a letter 
from a private attorney who apparently responded to her 
request for information regarding the process for obtaining a 
"No Fault" divorce in the state of Michigan.  In that 
letter, the attorney noted that because Michigan is a "No 
Fault" state, a plaintiff can file for divorce, and a 
petition would be granted on the basis of the plaintiff's 
petition and testimony.  The attorney opined that if a 
plaintiff wants a divorce, "virtually" nothing can be done 
to stop the process.  

In the May 1997 Court order, it was noted that the record 
contained plausible evidence of a valid marriage between the 
appellant and the veteran.  Thus, the Board was instructed to 
request further documentation of the appellant's legal (i.e., 
marital) status as of the time of the veteran's death.  The 
parties to the Joint Motion pointed out that the record on 
appeal did not contain a copy of the judgment of divorce or 
divorce decree.  It was further noted that VA must request 
evidence addressing the question of whether the appellant was 
aware or had knowledge of a "legal impediment" to her 
"marriage" to the veteran at the time of his death-the 
legal impediment in this case being their purported divorce 
in January 1975.  

Subsequent to the Board remand, the RO contacted the 
appellant and requested that she furnish particular evidence 
in support of her claim.  In October 1998, the appellant 
submitted a signed, sworn affidavit repeating her assertions 
that she was never notified of the Michigan divorce 
proceedings, and that she never signed any documents or 
otherwise agreed to the divorce.  The appellant further swore 
that she had a discussion with the veteran about the 
"alleged divorce."  She averred that the veteran affirmed 
to her then, and on later occasions, that he considered her 
to be his wife and they were not divorced.  

In statements received in November 1999, the two children the 
appellant had with the veteran submitted statements to the 
effect that their parents were married.

The appellant reiterated her claim in a November 1999 
statement and noted that the state of Illinois had no record 
of the divorce ever being recorded.  She also repeated her 
assertion that the veteran repeatedly told her that they were 
not divorced.  In further support of her claim, she submitted 
the following: 1980 photographs showing her with the veteran; 
a certificate showing that no divorce record was found in 
Illinois; a copy of an anniversary card given to her by the 
veteran after 1975 and a 1984 letter from a retail store 
addressed to both the veteran and the appellant.

In September 1998, the RO obtained a copy of a Judgment of 
Divorce, entered in Michigan in January 1975.  It listed the 
veteran as plaintiff and the appellant as defendant.  In 
response to directives included in the March 1998 remand, the 
RO contacted the VA District Counsel (located in Illinois) 
for an opinion as to the validity of the divorce degree and 
whether it would be valid and binding in the state of 
Illinois.  In May 1999, the District Counsel noted that 
Illinois recognizes the decrees of Michigan under the 
doctrine of full faith and credit.  If the decree is legal in 
Michigan, it would be recognized as such in Illinois. 

In February 2000, the VA Regional Counsel located in Michigan 
reported that he had reviewed the January 1975 Judgment of 
Divorce and, assuming it is a true copy, found that it 
comported with those issued in like matters.  The Regional 
Counsel found no reason to conclude that it was not a legal 
and binding order in the state of Michigan.  

II.  Analysis

The enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
significantly adds to and amends the statutory law concerning 
VA's duties when processing claims for VA benefits.  The 
Board notes, however, that the appellant has, on numerous 
occasions, to include correspondence in 1991 and 1992, as 
well as in the statement and supplemental statements of the 
case, been provided notice of the evidence necessary to 
substantiate her claim, as well as an opportunity to submit 
such evidence.  Moreover, in fulfilling the duty to assist, 
the Board remanded this case in March 1998.  The RO has 
complied with those remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  In this respect, VA has offered the 
appellant an opportunity to present evidence that she had 
"no knowledge" that her marriage to the veteran ended in a 
"no fault" divorce in January 1975.  VA also provided the 
appellant an opportunity to present evidence that she entered 
into a "deemed valid" marriage.  Moreover, VA has secured a 
copy of the veteran's divorce action in January 1975 in 
Berrien County, Michigan, and secured legal opinions from the 
Offices of Regional and District Counsel.  The appellant and 
her former representative were provided an opportunity to 
submit argument and evidence to the Board in support of the 
claim.  Finally, the appellant has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist and notify the appellant has been fulfilled, that the 
provisions of the VCAA have been complied with fully, and 
that no further action is necessary.  See generally, 38 
U.S.C.A. § 5103A.

To be considered a "surviving spouse" of a veteran, the 
applicant must have been the veteran's spouse at the time of 
his death and have lived continuously with him from the date 
of their marriage to the date of his death, except where 
there was a separation due to the misconduct or, or procured 
by the veteran without fault of the spouse.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50(b).  A claimant qualifies as a 
spouse of the veteran if she was validly married to him.  38 
C.F.R. § 3.50.  In determining whether the marriage is valid, 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued, will be applied.  38 
C.F.R. § 3.1(j). 

The record shows that the appellant and the veteran were 
married in 1963 and divorced in 1975.  At the time of the 
veteran's death in 1987, he and the appellant were divorced  
Accordingly, the appellant was not the veteran's surviving 
spouse at the time of his death.  

The appellant indicated on her application for DIC benefits 
that her marriage to the veteran had been terminated in 
January 1975.  In addition, the Board notes that the first 
apparent notice to VA regarding the divorce between the 
parties was offered by the appellant in April 1975, when she 
requested an additional apportionment of the veteran's 
benefits.  Thereafter, the veteran's monthly benefits were 
reduced to reflect the change in number of dependents.  Thus, 
her argument is not whether she had notice of an impediment 
to a legal marriage to the veteran (their divorce), rather 
she contends that the divorce is not valid as she had no 
notice of it and did not agree to it.  In addition, she 
maintains that the veteran continued to hold her out as his 
wife after 1975.   

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206 (in pertinent part).

In the present case, the record shows that the parties were 
married in Illinois; that the appellant was a resident of 
Illinois; and that the veteran lived in Michigan and was a 
resident of Michigan when he died.  Statements from the 
appellant indicate that she and the veteran maintained 
separate residences in separate states both during and after 
their marriage.  A review of correspondence from VA to both 
parties, dated before and after January 1975, shows the 
veteran's address in Michigan, and the appellant's in 
Illinois. 

While the veteran was a resident of Michigan, he obtained a 
divorce in that state.  It is not contended, nor is it shown, 
that the Michigan courts lacked jurisdiction over either the 
veteran or the subject matter at the time of the divorce 
proceedings.  The appellant argues that she had no notice of 
the divorce, thus, it should not be considered valid.  The 
Board finds, however, that her recently submitted affidavit 
and additional statements are less probative than her earlier 
statements in that regard, particularly the April 1975 
request for increased apportionment when she alerted VA to 
the fact of the divorce, entered just months earlier.  

The statement from a private attorney who addressed the 
appellant's general questions concerning Michigan divorce law 
noted that as a "No Fault" divorce state, the veteran would 
be able to obtain a divorce based on his own petition.  In 
addition, opinions from the VA Regional and District Counsels 
indicated that the divorce decree was legal in Michigan and 
thus, would be recognized by Illinois under the "full faith 
and credit" clause of the United States Constitution.  U.S. 
CONST. art. IV, § 1.  Accordingly, the January 1975 divorce 
decree was a legal dissolution of the marriage, and it is 
controlling as to the question of the appellant's marital 
status at the time of the veteran's death.

In reaching this decision the Board has considered the 
possibility that the appellant's "relationship" with the 
veteran after the 1975 divorce may have been a "deemed valid 
marriage."  In this regard, under 38 U.S.C.A. § 103(a) and 
38 C.F.R. § 3.52, where an attempted marriage of a claimant 
to the veteran was invalid by reason of a legal impediment, 
the marriage will nevertheless be deemed valid if: (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

In this case, the Board first notes that a couple may not 
enter into a common law marriage in Michigan, Indiana, and 
Illinois.  In Michigan, the "consent (of the parties) alone 
will not be enough to effectuate a legal marriage after 
January 1, 1957.  Consent must be followed by the issuance of 
a license."  See MICH. COMP. LAWS § 551.2.  Similarly, in 
Indiana, "[b]efore two individuals may marry each other, the 
individuals must obtain a marriage license under [Chapter 
4.]"  IND. CODE § 31-11-4-1.  Finally, in Illinois, "[a] 
marriage between a man and a woman licensed, solemnized and 
registered as provided in this Act is valid in this State." 
750 ILL. COMP STAT. 5/201.  Having previously been legally 
married in Illinois, and having a residence in that state, 
the Board finds that the appellant knew that in order for her 
to be remarried to the veteran she needed to formally remarry 
him under Illinois state law.

Still, assuming arguendo that the appellant was unaware that 
common law marriages were invalid in these jurisdictions, and 
assuming that she and the veteran entered into a common law 
marriage more than one year prior to his death, the 
preponderance of the credible evidence is against finding 
that the appellant and the veteran "cohabited continuously" 
from the date of marriage to the date of his death.  This is 
evident from the appellant's own affidavits in which she only 
refers to periodic, not continuous, cohabitation with the 
deceased; from the appellant's VA Form 21-4170 in which she 
states that she "lived apart and together;" and from the 
statement of the veteran's son, G.H., who stated that it was 
only "sometimes" that the appellant and the veteran lived 
together as husband and wife.  Hence, without fulfilling the 
third prong of the Colon test the Board may not find that 
there was a "deemed valid marriage."  As such, the 
requirements for recognition of the appellant as the 
veteran's surviving spouse have not been met.  The claim is 
denied.

In finding that the appellant and the veteran did not 
cohabitate continuously the Board considered the claim that 
the veteran was abusive to her.  Notably, however, there is 
nothing but the appellant's own self serving statements to 
support this allegation.  In light of the appellant's overall 
doubtful credibility in light of other proffered arguments 
the Board continues to find that a deemed valid marriage did 
not exist at the time of the veteran's death.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

